Citation Nr: 0632832	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  03-22 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased disability rating for status 
post cataract extraction, right eye due to keratoplasty with 
secondary iris prolapse, corneal transplant, (referred to 
herein as a "right eye disability"), currently rated as 30 
percent disabling.

2.  Entitlement to a total disability rating based upon 
individual unemployability resulting from service-connected 
disabilities (referred to herein as "TDIU").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran had active duty service from October 1961 to 
August 1962.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2002 rating decision 
of the Denver, Colorado, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  This matter was 
previously before the Board in February 2006, at which time 
it was remanded to the RO via the Appeals Management Center 
(AMC) for additional development.  The case since been 
returned to the Board for appellate review.

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the Agency of Original 
Jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The service-connected right eye disability is manifested by 
blindness with light perception only.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for service-connected right eye disability have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.79, 4.84a, Diagnostic Codes 6009- 6077 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In October 1962, the RO rendered a rating decision that 
granted service connection for a right eye disability and 
assigned a 10 percent rating.  An April 1967 rating decision 
increased the veteran's disability rating from 10 percent to 
30 percent.  The 30 percent schedular disability rating has 
remained in effect ever since.  In February 2006, this case 
came before the Board, at which time it was remanded for 
additional development.  In accordance with a June 2006 RO 
rating decision, the veteran was awarded special monthly 
compensation on account of the loss of use of the one eye 
having light perception only, resulting from his service-
connected right eye disability, as provided for by 38 C.F.R. 
§§ 4.79, 3.350(a)(4) (2006).  

The veteran contends that the severity of his service-
connected right eye disability is greater than the assigned 
disability rating reflects.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. 4.1.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In addition, the evaluation of the same disability 
under various diagnoses, and the evaluation of the same 
manifestations under different diagnoses, are to be avoided.  
38 C.F.R. § 4.14.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, 
however, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The relevant medical evidence consists of a March 2006 VA 
examination report and an April 2006 addendum, which included 
a thorough examination and review of the veteran's medical 
history.  The examiner explained that the veteran qualified 
for service-connected loss of use of one eye based on the 
best corrected visual acuity of 5/200 in the injured right 
eye.  There was no evidence of enucleation or cosmetic 
defect.  The nonservice-connected left eye visual acuity 
could be corrected to 20/50, near vision to 20/40.  The 
examiner commented that, although the veteran's nonservice-
connected left eye was functioning quite well, due to the 
very poor functioning of his service-connected right eye, the 
veteran "appeared to be somewhat restricted, based on poor 
visual acuity, and certainly having great difficulty holding 
down a job, due to his poor vision." 

Turning to the applicable regulations relevant for evaluating 
the veteran's service-connected right eye disability, the 
Board observes that visual acuity is rated based upon the 
best distant vision obtainable after correction by glasses.  
38 C.F.R. § 4.75.  

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.80.  

VA law permits compensation for a combination of service- 
connected and nonservice-connected disabilities, including 
blindness in one eye as a result of service-connected 
disability and blindness in the other eye as a result of 
nonservice-connected disability, as if both disabilities were 
service-connected, provided that the nonservice-connected 
disability is not the result of the veteran's own willful 
misconduct. 38 C.F.R. § 3.383(a).

Loss of use or blindness of one eye, having only light 
perception, exists when there is inability to recognize test 
letters at 1 foot (.30 m.) and when further examination of 
the eyes reveals that perception of objects, hand movements 
or counting fingers cannot be accomplished at 3 feet (.91 
m.); with lesser extents of visions, particularly perception 
of objects, hand movements, or counting fingers at distances 
less than 3 feet (.91 m.), being considered of negligible 
utility. 38 C.F.R. § 4.79.

As the veteran's service-connected right eye disability 
involves postoperative traumatic cataracts, his disability is 
rated based on impairment of vision and aphakia.  38 C.F.R. § 
4.84a; Diagnostic Code 6027.  

The applicable diagnostic codes provide for the following:  
Blindness in one eye, having light perception only, will be 
rated as 30 percent disabling where loss of vision in the 
other eye is 20/40 or better. 38 C.F.R. § 4.84a, Diagnostic 
Code 6070.  A higher evaluation, 40 percent, would require 
that the loss of vision in the other eye be 20/50.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6069.  A higher evaluation could 
also be assigned if there was anatomical loss of the service-
connected eye.  38 C.F.R. § 4.84a, Diagnostic Code 6066.  A 
40 percent rating is warranted only if there is an anatomical 
loss of the eye and visual acuity in the other eye is 20/40 
or better. 38 C.F.R. § 4.84a, Diagnostic Code 6066.

A 30 percent evaluation is provided for either bilateral or 
unilateral aphakia.  38 C.F.R. § 4.84a, Diagnostic Code 6029.  
The Note following Diagnostic Code 6029 indicates that the 30 
percent evaluation prescribed for aphakia is a minimum rating 
to be applied to the unilateral or bilateral condition, and 
is not to be combined with any other rating for impaired 
vision.  When only one eye is aphakic, the eye having poorer 
corrected visual acuity will be rated on the basis of its 
acuity without correction. When both eyes are aphakic, both 
will be rated on corrected vision.  The corrected vision of 
one or both aphakic eyes will be taken one step worse than 
the ascertained value, however, not better than 20/70 (6/21).  
38 C.F.R. § 4.84a, Diagnostic Code 6029 (Note).

At the outset the Board notes that the provisions for rating 
vision loss under 38 C.F.R. § 4.84a do not expressly 
distinguish between a service-connected disability in one eye 
and a nonservice connected disability in the other eye.  The 
Court of Appeals for Veterans Claims has noted this 
discrepancy.  See Bagwell v. Brown, 9 Vet. App. 337, 339-40 
(1996); Villano v. Brown, 10 Vet. App. 248, 250-51 (1997).  
The Board notes that any interpretation of 38 C.F.R. § 4.84a 
must begin with the premise that VA is only authorized to 
award compensation for service-connected disability. 38 
U.S.C.A. §§ 1110, 1131 (West 2002).  Absent a specific 
authorizing statute, such as 38 U.S.C.A. § 1160(a)(1) (West 
2002) (blindness in a non-service eye may be considered in 
combination with service connected blindness in the other eye 
for compensation purposes), VA has no authority to award 
disability compensation (other than pension and 38 U.S.C.A. § 
1151 benefits) for non-service connected disability. See 
Boyer v. West, 12 Vet. App. 142, 144-5 (1999) (VA may not 
provide compensation for non-service connected disability 
unless specifically authorized by statute).

VA's General Counsel has voiced opinion as to the proper 
interpretation of 38 C.F.R. § 4.84a. In VAOPGCPREC 32-97 
(Aug. 29, 1997), the General Counsel was faced with the 
question as to whether the hearing loss provisions of 38 
C.F.R. § 4.85(b) required the non-service connected hearing 
loss disability to be considered normal for purposes of 
computing the service connected rating. Similar to 38 C.F.R. 
§ 4.84a, the provisions for rating hearing loss under 38 
C.F.R. § 4.85 do not expressly distinguish between a service 
connected disability in one ear and a nonservice connected 
disability in the other ear. The General Counsel concluded 
that a general rule existed that only service connected 
disability can be considered in awarding compensation. The 
Boyer Court accepted the General Counsel's interpretation of 
38 C.F.R. § 4.85(b) as "reasonable." Boyer, 12 Vet. App. at 
144. The Boyer Court further stated that 

even if the Court were to assume that the Secretary 
intended to compensate for non service-connected 
hearing loss beyond that provided in section 1160, 
in the absence of a statutory provision authorizing 
such compensation and given the limitations imposed 
by sections 1110 and 1131 restricting compensation 
to service-connected conditions, such a regulation 
would be invalid as exceeding the scope of the 
statute.  Id.

The Board finds that the principles enunciated in VAOPGCPREC 
32-97 and Boyer control the interpretation of 38 C.F.R. § 
4.84a in this case.  Here, only the veteran's right eye 
disability is service-connected.  In the absence of total 
blindness of the non-service connected left eye, the non-
service-connected left eye must be considered to be normal 
(20/40 or better) for rating purposes.  See 38 U.S.C.A. § 
1160(a)(1) (West 2002); 38 C.F.R. §§ 3.383, 4.78, 4.79 
(2006).

The veteran has been assigned a 30 percent disability under 
Diagnostic Code 6070 for impaired vision, for his service-
connected right eye disability, with blindness in one eye, 
having only light perception.  This eye is rated on the basis 
of its visual acuity without correction, which was blindness, 
having only light perception.  The veteran's disability best 
approximates the rating criteria under Diagnostic Codes 6070 
which provides a maximum 30 percent disability rating for 
total blindness in one eye with only light perception given 
the normal vision of the nonservice- connected left eye.  See 
38 C.F.R. § 4.84a, Diagnostic Code 6070.  In addition to 
being awarded the maximum schedular rating, VA has awarded 
the veteran special monthly compensation on account of the 
loss of use of the one eye having light perception only, 
resulting from his service-connected right eye disability, as 
provided for by 38 C.F.R. §§ 4.79, 3.350(a)(4). 

The veteran is currently receiving the maximum schedular 
amount possible for blindness in the service-connected right 
eye, and no blindness in his nonservice-connected left eye.  
Neither eye has been enucleated, and there is no evidence of 
cosmetic defect.  As the veteran clearly retains both eyes, 
the provisions of Diagnostic Code 6066, which provides a 
higher rating for the anatomical loss of the eye, are not for 
application.

A rating in excess of 30 percent is not available under 
Diagnostic Code 6029 for aphakia.  Furthermore, Diagnostic 
Code 6029 specifically prohibits combining the 30 percent 
rating for aphakia with any other rating for impaired vision.

Therefore, the Board finds that, under the above-cited 
criteria, the preponderance of the evidence is against a 
rating in excess of 30 percent.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.84a, Diagnostic Codes 6009-6077.  Indeed, the 
Board notes that as the veteran is receiving the maximum 
schedular rating for his service-connected right eye 
disability, as a matter of law, the veteran is not entitled 
to the benefit sought.  The Board notes that in cases such as 
this, where the law and not the evidence is dispositive, the 
claim should be denied because of the absence of legal merit 
or lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

In rendering this decision, the Board has considered the 
Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

VA satisfied its duty to notify by means of a letter from the 
AOJ to the appellant that was issued prior to the initial AOJ 
decision, dated in August 2001.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  

Moreover, the veteran was afforded a meaningful opportunity 
to present evidence and argument and to participate in his 
appeal.  In this case, the veteran provided written 
statements, presented private medical evidence, he was 
afforded a VA examination, and VA treatment records were also 
associated with the claims file.  Variously dated and 
subsequent notice letters, and rating actions, again informed 
the veteran of all the applicable laws and regulations 
pertinent to his claim and the reasons his claim was denied.  
The Board ordered a remand on this matter in February 2006, 
which ultimately resulted in the RO's award of special 
monthly compensation for loss of use of this service-
connected right eye disability.  Accordingly, Board holds 
that the veteran, in fact, was provided with a meaningful 
opportunity to participate in his claim by VA.  All available 
VA and other records that are known to be relevant and that 
still exist have been obtained and considered by the AOJ and 
the Board consistent with the duty to assist the veteran in 
compliance with 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  
The veteran presented written arguments in support of his 
claims and was assisted by his accredited representative.  
Thus, the Board concludes that any defect in notice, if it 
were held to exist, would be rendered harmless in the present 
case. Mayfield v. Nicholson, 19 Vet. App. 103 (2005) rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  As all the 
requirements of the duty to notify and assist the veteran 
have been met, appellate review is appropriate.


ORDER

Entitlement to a disability rating in excess of 30 percent 
for service-connected right eye disability is dined.


REMAND

In regard to the issue of entitlement to TDIU, the Board's 
February 2006 remand explained that such issue is 
inextricably intertwined with the issue of entitlement to a 
disability rating in excess of 30 percent for the veteran's 
service-connected right eye disability, and that the TDIU 
issue was "also remanded to the RO for consideration pending 
the outcome of the development ordered herein."  

As was noted earlier, pursuant to the Board's February 2006 
remand, the veteran underwent a VA eye examination, the 
report of which indicated that the veteran was having 
difficulty with maintaining gainful employment as a result of 
his service-connected right eye disability.  In consideration 
of this examination, the veteran was awarded special monthly 
compensation on account of the loss of use of the one eye, 
having light perception only, resulting from his service-
connected right eye disability under 38 C.F.R. §§ 4.79, 
3.350(a)(4).  

A review of the record reveals that the RO has not provided 
the veteran with adequate VCAA notice for his claimed TDIU as 
required 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Specifically, there is no evidence in the file 
showing that the veteran was provided with notice of what 
information or evidence he would need to provide in order to 
substantiate his TDIU claim.  Indeed, it does not appear that 
the veteran was provided with the application form specific 
to claims for TDIU, which would allow VA to fully and fairly 
evaluate the veteran's ability to maintain substantially 
gainful employment, in accordance with 38 C.F.R.§ 4.16.  
Further, such information would be relevant to assessing 
whether, in the alternative, the veteran may be entitled to 
consideration, to an extra-schedular rating under 38 C.F.R. 
§ 3.321(b).   

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided with 
complete VCAA notice concerning his claim 
of entitlement to TDIU, as provided for 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The RO is directed to 
provide the veteran with the appropriate 
TDIU application form.  

2.  After this action has been completed, the RO 
should take adjudicatory action concerning 
whether the veteran is entitled to the benefit 
sought on appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


